Citation Nr: 0016820	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and her representative 
appeared before a Member of the Board via a videoconference 
hearing at the RO in April 1999.  


FINDING OF FACT

Competent medical evidence of a nexus between the veteran's 
back disorder (diagnosed as small annual tear of the left 
posterolateral aspect of L5-S1 and L4-5 lumbar radiculopathy) 
and her active service is not of record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for a back disorder.  It is necessary to determine 
if she has submitted a well grounded claim.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service medical records reflect that the veteran complained 
and was treated for chronic low back pain and back strain on 
several occasions during service.  At the time of her 
November 1983 separation examination, the veteran reported 
experiencing recurrent back pain during service; however, an 
evaluation of the musculoskeletal system was normal.  

Military medical records from 1984 to 1992 show no complaints 
or findings of back pain or a back disorder.  Private medical 
records from the Tanana Valley Clinic in Alaska from 1989 to 
1991 do not reveal complaints, findings, or diagnoses of a 
back disorder or complaints of back pain.

Private medical records from February to April 1998 show that 
the veteran was seen with complaints of chronic low back pain 
and numbness in her left leg and foot.  An EMG revealed L4-5 
lumbosacral radiculopathy; however, a MRI of the lumbar spine 
showed only a small annual tear of the left posterolateral 
aspect of the L5-S1 disc.

At her April 1999 hearing, the veteran testified that she 
injured her back after falling on stairs during service and 
that she has experienced back pain since that time.  
According to the veteran, she received treatment for her back 
through military facilities at various military bases as a 
military spouse and at a private medical facility at which 
she worked in Alaska.  However, the veteran also testified 
that physicians who have treated her back have not related 
her current back disorder to the injury in service.  The 
veteran and her representative contend that the veteran has 
submitted a well grounded claim and request that the case be 
remanded to the RO for a VA examination.     

Upon review of the record, the Board notes that the veteran's 
service medical records show complaints of low back pain with 
diagnoses of low back strain during service.  The Board notes 
that the veteran testified that she received treatment for 
her back disorder on a regular basis following her period of 
service, and that her military dependent medical records as 
well as private medical records from 1984 to 1992 are of 
record in the claims folder.  However the only medical 
records showing complaints and treatment for a low back 
disorder are private medical records from 1998, approximately 
15 years after the service.  Those private medical records, 
dated from February to April 1998, reveal complaints of back 
pain and diagnoses of a small annual tear of the left 
posterolateral aspect of the L5-S1 disc and L4-5 lumbosacral 
radiculopathy.  

It must be emphasized that the absence of medical evidence of 
continuity of pertinent symptomatology for many years after 
service does not decide this claim.  The fact remains that 
the veteran has testified that she has had back pain since 
service, and her testimony is presumed credible for the 
purpose of deciding whether her claim is well grounded.  This 
testimony, however, is not competent evidence providing a 
link between the back strain in service and current back 
disability.  That requires medical opinion linking the 
veteran's current low back disorder to active service.  

The veteran is considered competent to report that on which 
she has personal knowledge, that is, what comes to her 
through her senses.  Layno, 6 Vet. App. at 470.  
Additionally, although the veteran indicated that she has 
worked for various physicians and in medical clinics, she has 
not submitted any evidence indicating that she is competent 
to offer medical opinions.  Thus, she cannot meet the burden 
imposed by section 5107(a) merely by presenting lay 
statements or testimony as to the existence of a disorder and 
a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required.  
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  Although the veteran testified that she believed that 
her current back disorder was related to her back pain during 
service, and that she experienced back pain since service, no 
medical opinion linking the veteran's current back disorder 
to her active service is of record.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
a back disorder is not well grounded and is denied.  38 
U.S.C.A. § 5107 (West 1991).
 
Here, as the Board has found that the veteran has not 
submitted a well grounded claim, there is no duty to assist 
the veteran in the further development of her claim.  See 
Epps v. Gober, 126 F.3d 1464; Morton v. West, 12 Vet. App. 
477. 


ORDER

Service connection for a back disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

